DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 10/13/2021.  

Claims
Claims 1, 5, 7, 12, 16, and 18 have been amended. 
Claims 1-21 are currently pending in the application. 

Information Disclosure Statement(s)
The Information Disclosure Statement (IDS) that was filed on 8/27/2021 has been considered.


Response to Arguments

102
The previous 102 rejection is withdrawn due to the claim amendments.
103
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180335928 A1 (“Van OS”) and US 20160171478 A1 (“Kwon”).

Per claims 1, 11, and 12, Van OS discloses a method and system comprising:
an electronic device (e.g. electronic device) comprising at least one processor (e.g. processors) configured to execute computer-readable instructions stored in a memory (e.g. non-transitory computer-readable storage medium storing one or more programs) (Section [0007]);
generating, by the at least one processor, a user interface (UI) associated with a chatroom of a messenger application (e.g. messaging application) of a messenger service, the chatroom including a plurality of users, the plurality of users including a first user (e.g. user of the device) and a second user (e.g. message participant) (Section [0354]-[0357] and Fig. 8A);
receiving, by the at least one processor, a message (e.g. payment request) being input (e.g. spoken user input) by the first user into a message input box (e.g. transcription) of the chatroom UI (Section [0940] and Figs. 29p);
analyzing, by the at least one processor, content of the message being input in the message input box before transmitting the message (e.g. a draft payment message object for a payment request, and a draft note message object corresponding to the comment detected from spoken user input) (Section [0940] and Figs. 29p); 
recognizing, by the at least one processor, an amount of money included in the message being input in the message input box based on results of the analysis before transmitting the message (e.g. draft payment message object also includes an amount indication informing the recipient of the payment request the amount of the requested payment) (Section [0940] and Figs. 29p).
automatically generating, by the at least one processor, a remittance function (e.g. payment request/message object box) in response to the amount of money being recognized in the message, the generating including automatically displaying a UI of the remittance function (e.g. payment request/message object box) in the chatroom UI without receiving a request for calling the UI of the remittance function from the first user, such that the remittance function is generated immediately… (Section [0940]-[0941] and Figs. 29p);
processing, by the at least one processor, a remittance transaction to the second user in the chatroom as a remittance target with respect to the amount of money in response to a remittance request through the UI of the remittance function from the first user on the UI of the remittance function (e.g. proceeding with sending the payment request) (Section [0940]-[0942] and Figs. 29p).

	Although Van OS discloses the generation of a remittance function based on analyzing/recognizing content of a user input, Van OS do not specifically disclose the UI of the remittance function including a user list including the plurality of users in the chatroom, the user list used to select at least one user of the plurality of users in the chatroom as the remittance target.  However Kwon, in analogous art of chatroom remittance functions, discloses:
the UI of the remittance function including a user list including the plurality of users in the chatroom (e.g. plurality of message correspondents), the user list used to select at least one user of the plurality of users in the chatroom as the remittance target (e.g. remittance receiver) (Section [0176] and Fig. 5b).  Note: the limitation “the user list used to select at least one user of the plurality of users in the chatroom as the remittance target” does not distinguish over the prior art because it is describing the intended use of the user list and is not positively recited as a step/function of the claims.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the remittance function of Van OS to include a list of the users in the chat for the remittance target, as taught by Kwon, to provide convenience to the user by allowing them to specifically choose who will be part of the remittance function.


Per claims 2 and 13, Van OS/Kwon discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
wherein the recognizing comprises recognizing the amount of money by recognizing context in the content of the message being input into the message input box of the chatroom UI (e.g. In some embodiments, the determination that the contents of a message relates to a payment (or, alternatively, relates to a request for a payment) is made based at least in part on an indication of an amount (e.g., "$28") of the payment included in the message and a more detailed analysis of the text of the message (and, optionally, one or more previous or subsequent messages) using language processing and interpretation techniques to decipher an intent of the message (and, optionally, one or more previous or subsequent messages) (Section [0359]-[0361] and Fig. 8B).

Per claims 3 and 14, Van OS/Kwon discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
wherein the recognizing comprises recognizing the amount of money by recognizing a remittance function trigger in the content of the message being input into the message input box of the chatroom UI, the remittance function trigger including a specific sign or keyword indicating a currency unit in the message (e.g. In some embodiments, the determination that the contents of a message relates to a payment (or, alternatively, relates to a request for a payment) is made based at least in part on an indication of an amount (e.g., "$28") of the payment included in the message and a more detailed analysis of the text of the message (and, optionally, one or more previous or subsequent messages) using language processing and interpretation techniques to 

Per claims 4 and 15, Van OS/Kwon discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
displaying a UI for a remitting transaction in the chatroom UI, the remitting transaction to transfer the amount of money to the remittance target (e.g. send button) (Section [0367]-[0369] and Fig. 8E);
displaying a UI for a remittance requesting transaction in the chatroom UI, the remittance requesting transaction requesting the amount of money from the remittance target (e.g. request button) (Section [0369] and Fig. 8E).

Per claims 5 and 16, Van OS/Kwon discloses all of the limitations of claims 4 and 15 above.  Kwon further discloses:
the chatroom is a group chatroom (e.g. messaging application) and includes the plurality of users (e.g. plurality of message correspondents), the plurality of users including at least the first user and the second user (Section [0173]-[0176]);

	
Per claims 6 and 17, Van OS/Kwon discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
specifying the second user (e.g. message participant) in the chatroom as the remittance target, the chatroom being an individual chatroom including the first user (e.g. user of the device) and the second user (e.g. message participant) (Section [0355]);
processing a remitting transaction (e.g. payment transaction) to transfer the amount of money (e.g. payment amount) to the specified remittance target (e.g. message participant), or a remittance requesting transaction (e.g. payment request) to request the amount of money form the specified remittance target (e.g. message participant) (Section [0384]-[0390]).

Per claims 8 and 19, Van OS/Kwon discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
receiving, by the at least one processor, a selection by the first user (e.g. user activation) of a specific message (e.g. message object) from among a plurality of messages included in the chatroom (Section [0366] and Fig. 8D);
generating, by the at least one processor, the remittance function (e.g. payment transfer user interface) in the chatroom in response to the selected message including a number (e.g. payment amount) (Section [0366]-[0367] and Fig. 8E);
processing, by the at least one processor, a remittance transaction (e.g. payment transaction) to a user who sent the selected message as the remittance target with respect to an amount of money (e.g. payment amount) corresponding to the number included in the selected message in response to a remittance request from the first user (Section [0384]-[0390]).

Per claims 9 and 20, Van OS/Kwon discloses all of the limitations of claims 8 and 19 above.  Van OS further discloses:
hyperlinking, by the at least one processor, the number included in the selected message, the hyperlinking including recognizing the hyperlinked number as the amount of money to be remitted (e.g. In some embodiments, while displaying message conversation 808, electronic 

Per claim 10, Van OS/Kwon discloses all of the limitations of claim 1.  Van OS further discloses:
receiving, by the at least one processor, a selection by the first user (e.g. user activation) of a specific message (e.g. message object) from among a plurality of messages included in the chatroom (Section [0366] and Fig. 8D);
generating, by the at least one processor, the remittance function (e.g. payment transfer user interface) in the chatroom UI based on the selected message (e.g. message object) (Section [0366]-[0367] and Fig. 8E);
processing, by the at least one processor, a remittance transaction (e.g. payment transaction) to a user who sent the selected message as the remittance target in response to a remittance request from the first user (Section [0384]-[0390]).


Per claim 21, Van OS/Kwon discloses all of the limitations of claim 1.  Van OS further discloses:
wherein the processing includes: transmitting, in response to a request from the second user for exchanging a value corresponding to the remittance transaction to real currency, the value corresponding to the remittance transaction to an external financial institution (e.g.  associated with the second user using an account (e.g. payment account) associated with the messenger service established with the external financial institution associated with the second user on a private network associated with the external financial institution, the transmitted remittance transaction being encrypted (e.g. encrypted message or a payment object that corresponds to a payment from the participant to the user of the device) (Section [0320]-[0321] and [0384]-[0389] and Section [0657]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS/Kwon, as applied to claims 1 and 12 above, in further view of US 10423948 B1 (“Wilson”).

Per claims 7 and 18, although Van OS/Kwon discloses a messaging application that allows the chat participants to send/request money from one another, Van OS/Kwon does not specifically disclose receiving a selection of at least one user of the plurality of users in the chatroom as the remittance target, the chatroom being a group chatroom and including at least three users; processing a remitting transaction to transfer the amount of money to the selected remittance target, or a remittance requesting transaction to request the amount of money form the selected remittance target.  However Wilson, in analogous art of messaging application payments, discloses:
receiving a selection of at least one user of the plurality of users in the chatroom as the remittance target, the chatroom being a group chatroom and including at least three users (When making the payment suggestion, the payment-service-system server can request that ;
processing a remitting transaction to transfer the amount of money to the selected remittance target, or a remittance requesting transaction (e.g. payment request) to request the amount of money form the selected remittance target (Column 24, Ln 42 – Column 25, Ln 60 and Figs. 6-8).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the messaging application payment process of Van OS/Kwon to include more than two chat participants and allow the user to select which participants for the payment transaction, as taught by Wilson, in order to provide convenience to the user by allowing them to chat with multiple people in a single chat window.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20180004398 A1 to Zhong teaches a system and method that receives text input by a user for an email and analyzes the text to automatically generate a calendar event based on the text.  US Publication Number 20200151688 A1 to Grassadonia teaches a system and method to analyze messages and determining a payment amount.  US Publication Number 20180096351 A1 to Dahn teaches an instant message application that analyzes the chat messages and initiates a payment application when it determines that the user wants to initiate a remittance function from analyzing.  US Publication Number 20180239770 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685